DETAILED ACTION
Clams 1-10 are pending and examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application claims priority to CN202011152128.1 filed in China 10/23/2020. Certified copies of priority documents have been received, but an English translation of priority documents is required to perfect the right to priority.

Claim Objections
Claim 2-6 and 10 are objected to because of the following informalities:  
Claim 2, line 1 (step (c)) recites “bioconversing.” Correction to “bioconverting” is recommended.  
Claim 2, line 6, step (a), recites “culturing to the early logarithmic stage at 28-30°C and 200-250 rpm with shaking to obtain the seed culture.” Correction to “culturing to the early logarithmic stage at 28-30°C while shaking at 200-250 rpm to obtain the seed culture” is recommended.
Claim 2, line 7-10, step (b), recites “inoculating the seed culture into the fermentation medium and cultivating until the Bacillus megaterium OMK-72 grows to the early logarithmic stage, then adding 1.8-2.2 g/L of the 4-methylguaiacol to induce the expression of the correlated enzymes, and cultivating until the fermentation is complete to obtain the culture comprises.” Replacement with “step (2) comprises” is recommended.
Claim 2, lines 13-14, recites “when the Bacillus megaterium OMK-72 grows to the early logarithmic stage, adding 1.8-2.2 g/L of the 4-methylguaiacol.” Correction to “adding 1.8-2.2 g/L of the 4-methylguaiacol when the Bacillus megaterium OMK-72 grows to the early logarithmic stage” is recommended.
Claim 2, step (c) recites “under conditions of a stirring speed of 300-600 rpm.” Correction to “while stirring at 300-600 rpm” is recommended.
Claim 2, step (d) recites “evaporating and concentrating the eluate, then crystallizing, and then drying to obtain the natural vanillin comprises.” Correction to “step (5) comprises” is recommended.
Claims 3-6 all recite “wherein a composition of the solid slant medium has the following mass percentages: […] and the rest is water.” The phrase “and the rest is water” is not a mass percentage. 
Claim 7 recites “a composition of the trace element solution has the following mass percentages: […] and a solvent of the trace element solution is water.” The phrase “a solvent of the trace element solution in water” is not a mass percentage. Correction to “an aqueous composition of the trace element solution has the following mass percentages: […]” and removal of “and a solvent of the trace element solution is water” is recommended. 
Claim 10 recites “A method for preparing natural vanillin via biooxidation of 4-methylguaiacol using the Bacillus megaterium OMK-72 according to claim 9.” Since “use” claims are generally considered improper (see MPEP 2173.05(q)), it is recommended to reword claim 10 such that the active step of the method is clearer: “A method for preparing natural vanillin wherein 4-methylguaiacol is oxidized by the Bacillus megaterium OMK-72 of claim 9.” The phrase “of claim 9” is preferred over “according to claim 9” because claim 9 is directed to a bacterial strain rather than a method.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
It is apparent that Bacillus megaterium OMK-72 is required to practice the claimed invention. As such the biological material must be known and readily available or obtainable by a repeatable method set forth in the specification, or otherwise known and readily available to the public. If it is not so obtainable or available, the requirements of 35 USC 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, may be satisfied by a deposit of Bacillus megaterium OMK-72.
It is not apparent if the biological material Bacillus megaterium OMK-72 considered necessary to make and use the invention is both known and readily available to the public. It is noted that Applicants have deposited biological material but there is no indication in the specification as to public availability. The specification states the date and place of deposit only (see specification page 2, lines 6-8, page 4, 12-14) and does not state whether the deposit was accepted or the terms of the public availability. Therefore, a deposit at a recognized depository may be made to obviate this rejection.
If the deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit, that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
If the deposit is a non-Budapest Treaty deposit, then in order to certify that the deposit meets the requirements set forth in 37 CFR 1.801-1.809 and MPEP 2402- 2411.05, a statement, affidavit or declaration by Applicant or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit would satisfy the requirements herein by stating and providing that:
During the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
All restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
The deposit will be maintained in a public depository for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
Provide evidence of the test of the viability of the biological material at the time of deposit (see 37 CFR 1.807).

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1, line 3, recites “culturing Bacillus megaterium OMK-72 on a solid slant medium and a seed medium in sequence to obtain a seed culture.” The structural requirement for the culturing step “in sequence” is unclear. For instance, the Bacillus megaterium OMK-72 could be inoculated firstly on the solid slant medium and secondly in a seed medium and allowed to grow concurrently. Alternatively, the Bacillus megaterium OMK-72 could be first inoculated on the solid slant medium, cultured to a specific growth phase, and then used to inoculate a subsequent seed medium. 
Claim 1, line 8, recites “correlated enzymes.” It is unclear which enzymes are referred to and with what and how they are correlated. For example, it is unclear whether the enzyme concentration is correlated with the concentration of bacterial cells (growth phase) or whether the enzyme concentration is correlated with the concentration of 4-methylguaiacol.
Claim 2, lines 10-11, recites “inoculating the seed culture obtained in step (a) into the fermentation medium with a volume ratio of 5-10%.” It is unclear whether the volume ratio is a property of the fermentation medium or whether the ratio refers to the volume of the seed culture to the volume of the fermentation medium or the final volume after adding the seed culture.
The term “an amount” in claim 2, step (d), is a relative term which renders the claim indefinite. The term “an amount” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification only exemplifies “an amount” as “an appropriate amount” (page 3, line 12). The step of “evaporating an amount of the ethanol” in claim 2 is rendered indefinite by the use of the relative term “an amount.” See MPEP 2173.05(b) “Relative terminology.”
Claim 2, step (d) also recites “crystallizing under a condition.” It is unclear what the condition is (i.e. whether it pertains to a specific temperature or a specific pressure, or a specific combination of both).
Claims 1-3 recite “wherein a composition of solid slant medium has the following mass percentages: […] and the rest is water.” It is unclear whether the solid slant medium, once solidified retains water or whether the mass percentages refer to the concentrations in slant medium prior to solidification. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. 
Claim 9 recites Bacillus megaterium OMK-72, which is a product of nature isolated from marine sediments, as evidenced by the instant specification (page 5, lines 5-6). Claim 9 also recites that Bacillus megaterium OMK-72 is deposited in the China Center for Type Culture Collection. Bacillus megaterium OMK-72 does not possess markedly different characteristics than found in nature.  The judicial exception recited in claims 9 is not integrated into a practical application because Bacillus megaterium OMK-72 the deposit into China Type Culture Collection does not constitute a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the deposit does not change the inherent characteristics of Bacillus megaterium OMK-72. 

State of Art
The closest prior art found by Examiner is Klauss et al. (Catalysts, Vol. 9, Issue 3, 2019, page 252).  Klauss et al. teaches that the enzyme CYP102A1 from wild-type Bacillus megaterium is unable to convert 4-methylguaiacol to vanillin (see Scheme 1 and Table 1).  Only engineered variants of the enzyme with point mutations specified in Table S3 (page 2 of Supporting Information) are able to convert 4-methylguaiacol.  Klauss however does not teach a Bacillus megaterium OMK-72 that converts 4-methylguaiacol to vanillin.   Neither does Klauss teach the Bacillus megaterium OMK-72 deposited at CCTCC Number M2020457.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDICE LEE SWIFT whose telephone number is (571)272-0177. The examiner can normally be reached M-F 8:00 AM-4:30 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/CANDICE LEE SWIFT/Examiner, Art Unit 1657